DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a three-dimensional wound core, an insulating cylinder disposed outside the three-dimensional wound core, and a coil winding wound onto the insulating cylinder, wherein the insulating cylinder is provided uniformly with comb-shaped supporting bars at an outer side, the insulating wires are wound between racks of the comb-shaped supporting bars, a head end of the coil winding and a part of the coil winding leading out the coil taps are wound into a forward and reverse hybrid coil, and remaining parts are wound into a fully forward coil; 
fully forward coil comprises a plurality of forward wire turns, and the transpositional connecting wire between two adjacent forward wire turns is connected from a surface of one turn to an inner ring of another turn;
wherein the comb-shaped supporting bars are adhered to the outer side of the insulating cylinder and insulating wires are single- strand wires or multi-strand parallel-wound wires must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a head end of the coil winding and a part of the coil winding leading out the coil taps are wound into a forward and reverse hybrid coil, and remaining parts are wound into a fully forward coil…” is vague and indefinite. How can one determine what section of the coil would be the remaining parts coil that is wound into a fully forward coil?  Where in the drawings discloses these features? Where does the forward and reverse hybrid coil end and the remaining part which is the full forward begin in regards to identifying the hybrid coil part wound on the cylinder and to identifying the forward coil part wound on the cylinder?  Claims 2-6 are rejected under the same premises as claim 1
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarver et al. (US 2007/0279177) in view of Nelson (US 2770767) and XU et al. (CN 204632541)(English translation).
	Regarding claim 1, Sarver et al. (figure 1-2 and para 0015-0026) discloses a three-dimensional wound core (see figure 1 and para 0015), an insulating cylinder (44) disposed outside the three-dimensional wound core (see figures 1-2 and para 0017), and a coil winding wound onto the insulating cylinder (see figures 1-2 and para 0016), the coil winding is formed by winding insulating wires (see para 0018), wherein the insulating cylinder is provided uniformly with comb-shaped supporting bars at an outer side (see figures 1-2), the insulating wires  are wound between racks  of the comb-shaped supporting bars (see figure 2 and para 0018).
Sarver et al. does not expressly disclose the coil winding is connected with coil taps which are led out onto a surface of the coil winding; a head end of the coil winding and a part of the coil winding leading out the coil taps are wound into a forward and reverse hybrid coil and remaining parts are wound into a fully forward coil.
Nelson (figure 1-3 and Col 2, lines 50-65) discloses the coil winding is connected with coil taps (26) which are led out onto a surface of the coil winding.
Xu et al. (figure 2 and page 3 and para 4-8) discloses a head end of the coil winding (see figure 2; ref# 7) and a part of the coil winding leading out the coil taps (see figure 2; ref# 9) are wound into a forward and reverse hybrid coil and remaining parts are wound into a fully forward coil. (see figure 2 wherein the first three layers are considered a forward and reverse hybrid coil and remaining parts are considered the fully forward coil).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the coil winding is connected with coil taps which are led out onto a surface of the coil winding as taught by Nelson to the inductive device of Sarver et al. so as to allow for the winding space of transformer to be greatly reduced which save in production cost and time to make the transformer. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to a head end of the coil winding and a part of the coil winding leading out the coil taps are wound into a forward and reverse hybrid coil and remaining parts are wound into a fully forward coil as taught by Xu et al.to the inductive device of Sarver et al. so as to improve the heat dissipation properties; thereby preventing the transformer easily overheating when in harsh conditions and also allow the inductive device the capability of raising the taps which will increase output voltage and lowering the taps which will lower output voltage.
Regarding claim 5, Sarver et al. (figure 1-2 and para 0016-0018) discloses wherein the comb-shaped supporting bars are adhered to the outer side of the insulating cylinder, the racks of the comb-shaped supporting bars face outward, and the corresponding racks of all the comb-shaped supporting bars are placed at a same height.
Regarding claim 6, Sarver et al. (figure 1-2 and para 0016-0018) discloses wherein the comb-shaped supporting bars are made of insulating materials.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sarver et al. (US 2007/0279177) in view of Nelson (US 2770767) and XU et al. (CN 204632541)(English translation) in further view of Wentz (US 3,023,386)  
Regarding claim 4, Sarver et al. (figure 1-2 and para 0015-0026) discloses all the limitations as noted above but does not expressly discloses wherein the insulating wires are single- strand wires or multi-strand parallel-wound wires arranged according to actual needs.
Wentz (Col 2, lines 25-65 and Col 3, lines1-55) discloses wherein the insulating wires are single- strand wires or multi-strand parallel-wound wires arranged according to actual needs.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the insulating wires are single- strand wires or multi-strand parallel-wound wires arranged according to actual needs as taught by Wentz to the inductive device of Sarver et al. so as reduce the eddy-current losses and reduce the circulating current.
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837